Weltner, Justice.
Douglas Turner shot and killed his father with a handgun. He was found guilty of felony murder and was sentenced to life imprisonment.1
1. The sole issue in this appeal is the sufficiency of the evidence. The evidence shows that Turner shot his father following an angry confrontation. Turner testified that he killed the victim in self-defense. The victim had no weapon in his hand before the shooting. Turner left the scene of the homicide before police arrived and fled to the State of New York. Later, he surrendered to law enforcement officers and returned voluntarily to Georgia.
*256Decided May 25, 1989.
R. Allen Hunt, for appellant.
Lewis R. Slaton, District Attorney, Nancy A. Grace, Assistant District Attorney, Michael J. Bowers, Attorney General, Mary Beth Westmoreland, Assistant Attorney General, for appellee.
2. Based on the evidence, a rational trier of fact could have found Turner guilty of murder beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The homicide took place on February 4, 1987. Turner was indicted on February 13, 1987. He was tried and convicted and sentenced on July 8, 1987. Pursuant to an order dated August 25, 1987, Turner’s motion for new trial previously filed was considered timely filed. On December 9, 1988, the motion for new trial was denied. Turner’s notice of appeal was filed on December 6, 1988. The case was docketed in this court on February 8, 1989, and was submitted without oral argument on March 24, 1989.